erroneous but review the court's application of the law to those facts de
                  novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                              First, appellant argues that the State violated Brady v.
                  Maryland, 373 U.S. 83 (1963), when it failed to disclose the entire contents
                  of a letter that appellant's sentencing judge wrote and requested to be
                  placed in codefendant M. Woomer's parole file. Although procedurally
                  barred, demonstrating the second and third elements of a Brady claim
                  satisfies the good cause and prejudice requirements to overcome that
                  procedural bar. State v. Huebler, 128 Nev., Adv. Op. 19, 275 P.3d 91, 95
                  (2012). "To prove a Brady violation, the accused must make three
                  showings: (1) the evidence is favorable to the accused, either because it is
                  exculpatory or impeaching; (2) the State withheld the evidence, either
                  intentionally or inadvertently; and (3) prejudice ensued, i.e., the evidence
                  was material." Id. (internal quotations omitted).
                              Even assuming without deciding that the State withheld
                  favorable evidence, appellant has not demonstrated the third element,
                  that he was prejudiced. Appellant argues that the letter's contents justify
                  a lower sentence than he received and that he was denied the opportunity
                  to make the arguments contained in the letter because he did not know
                  about them. However, the letter's author was also appellant's sentencing
                  judge, and appellant has not demonstrated how he was prejudiced by
                  being denied the opportunity to echo the judge's own thoughts back to him
                  at sentencing. Further, although the sentencing judge felt Woomer was
                   instrumental" in swinging the bat despite Woomer's statements to the
                  contrary, the judge did not feel this was exculpatory vis-a-vis appellant.
                  The sentencing judge noted that it was appellant who carried the bloody
                  bat out of the house, and he discussed the "sinister" use of the batting

SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A C07:9
                 glove—which was solely associated with appellant—in his final remarks.
                 In failing to demonstrate this third Brady element, appellant has also
                 failed to overcome the procedural bar.
                             Second, appellant argues that the district court erred in
                 denying grounds three through five of his petition as procedurally barred,
                 because he has demonstrated that he is actually innocent such that the
                 failure to consider those claims on their merits would result in a
                 fundamental miscarriage of justice. See Schlup v. Delo, 513 U.S. 298, 314-
                 15 (1995); see also Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537
                 (2001) (adopting the Schlup test). To prove actual innocence as a gateway
                 to reach procedurally-barred constitutional claims of error, a petitioner
                 must show that "it is more likely than not that no reasonable juror would
                 have convicted him in light of the new evidence." Calderon v. Thompson,
                 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 327); see also
                 Pellegrini, 117 Nev. at 887, 34 P.3d at 537. Appellant has failed to
                 demonstrate a gateway claim of actual innocence.
                             "To be credible, a claim of actual innocence must be based on
                 reliable evidence."    Calderon, 523 U.S. at 559 (internal quotations
                 omitted). In his recantation and evidentiary-hearing testimony, Woomer
                 took sole credit for thinking up and carrying out the robbery and murder,
                 indicating that appellant was in no way involved. The district court
                 clearly did not consider Woomer to be credible or reliable. Woomer's
                 recitation of events in his declaration and postconviction testimony, if
                 believed, would have absolved appellant of any of the crimes with which
                 he was charged. But despite Woomer's recantation, the district court
                 nevertheless found that the evidence does not support that appellant is
                 actually innocent of the crimes for which he was convicted. We defer to

SUPREME COURT
       OF
    NEVADA
                                                          3
(0) 194M    ce
                 the district court's implicit findings regarding Woomer's credibility, which
                 are supported by substantial evidence in the record.     See State v. Rincon,

                 122 Nev. 1170, 1177, 147 P.3d 233, 238 (2006) ("[T]he district court is in
                 the best position to adjudge the credibility of the witnesses and the
                 evidence, and unless this court is left with the definite and firm conviction
                 that a mistake has been committed, this court will not second-guess the
                 trier of fact." (internal quotations omitted)).
                               Moreover, the district court's finding that appellant failed to
                 demonstrate that he was actually innocent is also supported by
                 substantial evidence in the record. Appellant was convicted of robbery
                 with use of a deadly weapon, conspiracy to commit robbery, and first-
                 degree murder with use of a deadly weapon. The trial testimony of other
                 witnesses was that appellant left the crime scene carrying a bat covered in
                 the victim's blood and was in control of the proceeds of the robbery,
                 supporting that appellant was an active participant in the illegal activity.
                 And one of the theories of first-degree murder was felony murder, such
                 that if appellant had not struck the fatal blows, he would nevertheless
                 have been convicted of first-degree murder.         See NRS 200.030(1)(b).

                 Accordingly, appellant has failed to demonstrate that it is more likely than
                 not that no reasonable juror would have convicted him in light of the new
                 evidence. For this same reason, we conclude that the district court did not
                 err in denying appellant's freestanding claim of actual innocence in which
                 he requested a new trial on the basis of newly discovered evidence
                 (Woomer's recantation of his trial testimony). 2 See Schlup, 513 U.S. at

                       2 The district court separated this argument into two claims: a
                 freestanding claim of actual innocence, and a request for new trial based
                 on newly discovered evidence.
                                                                      continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    e
                     316-17 (suggesting that the test for any freestanding claim of actual
                     innocence would be more stringent than that for a gateway claim); Callier
                     v. Warden, 111 Nev. 976, 990, 901 P.2d 619, 627-28 (1995) (setting out a
                     four-element test for determining whether a petitioner is entitled to a new
                     trial based on a newly discovered recantation, the fourth element being
                     that "it is probable that had the false testimony not been admitted, a
                     different result would have occurred at trial").
                                    For the foregoing reasons, we conclude that the district court
                     has not erred in denying appellant's petition as procedurally barred, and
                     we
                                    ORDER the judgment of the district court AFFIRMED.



                                                  Okk
                                                Parraguirre

                                                                        /    —C7reLti
                                                                            11
                                                                                           , J.
                                                                  Cherry




                     ...continued
                     It is unclear whether either iteration of the claim is cognizable in a
                     postconviction habeas petition. NRS 34.724(1) limits the scope of such
                     petitions to "claims that the conviction was obtained, or that the sentence
                     was imposed, in violation of the Constitution of the United States or the
                     Constitution or laws of this State." Appellant's claim of newly discovered
                     evidence does not allege any constitutional violation. Further, neither this
                     court nor the United States Supreme Court has ever held that
                     freestanding claims of actual innocence are available. See McQuiggin v.
                     Perkins, 569 U.S. „ 133 S. Ct. 1924, 1931 (2013). However, as
                     discussed herein, the claim would nevertheless fail on the merits.

SUPREME COURT
        OF
     NEVADA
                                                              5
(0) I947A    igetp
                cc:   Hon. Nancy L. Porter, District Judge
                      Federal Public Defender/Las Vegas
                      Attorney General/Carson City
                      Elko County District Attorney
                      Elko County Clerk




SUPREME COURT
       OF
    NEVADA

                                                     6
0) 1947A